                                                                                         FILED
                                                                                2019 Sep-18 AM 10:17
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

GLENN HAROLD MEDLEY, Jr.,                 )
                                          )
      Plaintiff,                          )
                                          )
v.                                        )   Case No. 2:18-cv-00964-KOB-GMB
                                          )
JEFFERSON DUNN, et al.,                   )
                                          )
      Defendants.                         )



                          MEMORANDUM OPINION
      The magistrate judge filed a report on August 16, 2019, recommending this

action be dismissed without prejudice for failing to state a claim upon which relief

can be granted, pursuant to 28 U.S.C. § 1915A(b)(1). (Doc. 23). The magistrate

judge advised the plaintiff of his right to file specific written objections within

fourteen days. The plaintiff responded by submitting a “Motion to Amend and/or

Correct.” (Doc. 24). The motion fails to identify any specific dispute with the

report’s findings of fact or recommendations, but merely seeks to “clarify” the

complaint by amending the claims for relief. (See Id. at 4).         However, the

additional allegations in the proposed amendment do not demonstrate that the

defendants were deliberately indifferent to the plaintiff’s safety and would do

nothing to change the outcome of the report and recommendation. Accordingly,
the court DENIES as MOOT the motion to amend (doc. 24) and OVERRULES

any objections contained in it.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, and the objections/response

thereto, the court ADOPTS the magistrate judge’s report and ACCEPTS his

recommendation. In accordance with 28 U.S.C. § 1915A(b)(1), this court finds

this action is due to be dismissed without prejudice for failing to state a claim upon

which relief can be granted.

      A court will enter a separate Final Order.

      DONE and ORDERED this 18th day of September, 2019.




                                       ____________________________________
                                       KARON OWEN BOWDRE
                                       CHIEF UNITED STATES DISTRICT JUDGE




                                          2
